         Case 1:20-mc-00275-JPO Document 11 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
IN RE APPLICATION OF KARAM SALAH        :
AL DIN AWNI AL SADEQ FOR AN ORDER       :
UNDER 28 U.S.C. § 1782 TO CONDUCT       :             Civil Action No. 1:20-mc-275-JPO
DISCOVERY FOR USE IN FOREIGN            :
PROCEEDINGS                             :
                                        :             Hon. J. Paul Oetken
                                        :
                                        :
                                        :
--------------------------------------- x


    NOTICE OF MOTION BY DECHERT LLP TO QUASH EX PARTE SUBPOENA
                  ISSUED PURSUANT TO 28 U.S.C. § 1782

       PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure and 28 U.S.C. § 1782, Dechert LLP shall move this court before the Honorable J. Paul

Oetken for an order quashing the ex parte subpoena issued by Karam Salah Al Din Awni Al

Sadeq pursuant to 28 U.S.C. § 1782 or, in the alternative, an order deferring enforcement of the

subpoena or modifying the subpoena. This motion is supported by Dechert LLP’s Memorandum

of Law, declarations from Edward John Whitney Allen, James Croock, and Benjamin

Rosenberg, and all materials submitted by Mr. Al Sadeq in support of his application for

assistance under 28 U.S.C. § 1782.


 Dated: New York, New York                                  /s/ Benjamin Rosenberg
        October 6, 2020                                     Benjamin Rosenberg
                                                            Brian Raphel
                                                            DECHERT LLP
                                                            Three Bryant Park
                                                            1095 Avenue of the Americas
                                                            New York, New York 10036
                                                            (212) 698-3500
                                                            Attorneys for Dechert LLP



                                                1
